Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Rebollo Ló-pez.
r-H
Reynaldo Ramírez Lebrón fue acusado y encontrado culpable por la infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. Senten-ciado a año y medio de reclusión, (1) en apelación cuestiona la validez constitucional del registro efectuado por unos ofi-ciales universitarios y la admisión en evidencia de su confe-sión sin que éstos le hicieran las advertencias legales. Ex-pongamos su trasfondo fáctico.
*394II
La noche de 16 de octubre de 1986 el guardia universita-rio Ángel L. González descubrió un bulto abandonado en la grama del recinto de San Germán de la Universidad Intera-mericana de Puerto Rico. Lo tomó y, poco tiempo después, lo entregó a su Supervisor Carmelo Santos. Éste, en su presen-cia, lo abrió y encontró —entre otras cosas— lo que aparen-taba.ser picadura de marihuana y un paquete de “papel dos en uno” típicamente usado como envoltura para tales cigarri-llos. A raíz del hallazgo, Santos se comunicó con su Supervisor Orlando Vega Mercado, quien procedió a guardar el bulto y su contenido en la caja fuerte de su oficina en el recinto.
Al otro día, el estudiante Ramírez Lebrón se presentó a su oficina a reclamar el bulto. Vega Mercado le pidió que se lo describiera. Ramírez Lebrón sólo le indicó que contenía ropa deportiva. Entonces, Vega Mercado le preguntó si en el bulto había algo más. Ramírez Lebrón permaneció callado, se mostró nervioso y pidió hablar con alguna persona en pri-vado. A tal efecto, en unión a Ernesto Quiñones, se traslada-ron a otra oficina. Allí, voluntariamente, informó que desde los trece (13) años era adicto a drogas, que su papá estaba desempleado, que su mamá era secretaria en una fábrica de Mayagüez y que le daba cinco dólares ($5). De ese dinero él sacaba para comprar marihuana. El bulto se le había extra-viado mientras se encontraba en el Rally, en un lugar deno-minado como “Área Blanca”.
El 20 de octubre de 1986, por conducto del Decano de Administración, Ramírez Lebrón fue citado y firmó un docu-mento en el que aceptó que tanto el bulto como su contenido le pertenecían. Subsiguientemente, el 21 de octubre, las au-toridades universitarias se comunicaron con la División de Drogas de la Policía de Puerto Rico e informaron lo suce-dido. Ese mismo día entregaron a los agentes lo ocupado. Las pruebas químicas de rigor corroboraron que se trataba de marihuana.
*395El 24 de octubre Ramírez Lebrón fue informado de una denuncia en su contra por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401. Previo a los trámites de rigor, fue acusado y encon-trado culpable por tribunal de derecho. Ello origina la apela-ción.
I — I I — I 1 — 1
En lo pertinente, el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 299, dispone:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incauta-ciones y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello única-mente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.
La Cuarta Enmienda a la Constitución de Estados Unidos, L.P.R.A., Tomo 1, ed. 1982, pág. 186, provee a su vez:
No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra regis-tros y allanamientos irrazonables, y no se expedirá ningún mandamiento, sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser allanado, y las personas o cosas que han de ser dete-nidas o incautadas.
En Pueblo v. Dolce, 105 D.P.R. 422, 429-431 (1976), expu-simos las circunstancias históricas que motivaron la aproba-ción del aludido Art. II, Sec. 10, Const. E.L.A., supra. Vé-anse, además: Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). En Pueblo v. Conde Pratts, 115 D.P.R. 307, 312-313 *396(1984), señalamos que “[l]a garantía contra registros e incau-taciones irrazonables obedece históricamente a tres obje-tivos: amparar la intimidad de las personas y, más allá de ello, su dignidad como seres humanos; proteger sus docu-mentos y otras pertenencias; e interponer la figura de un juez entre el ciudadano y el agente del orden público para brindar a aquél la seguridad debida sobre la razonabilidad de los procesos de registro, allanamiento e incautación, vía el juicio de un funcionario impartial”.
Ahora bien, esta garantía constitucional, igual que la Cuarta Enmienda de la Constitución federal, supra, es una prohibición contra el Gobierno que como regla general no se extiende a los ciudadanos particulares. A manera de ejem-plo, consúltense: United States v. Jacobsen, 466 U.S. 109 (1984); United States v. Andrini, 685 F.2d 1094 (9no Cir. 1982); United States v. Walther, 652 F.2d 788 (9no Cir. 1981); Walter v. United States, 447 U.S. 649 (1980); Coolidge v. New Hampshire, 403 U.S. 443 (1971); Burdeau v. McDowell, 256 U.S. 465 (1921). Por tal razón, es admisible en casos crimi-nales evidencia obtenida de registros por ciudadanos parti-culares aunque éstos no cumplan las exigencias de los regis-tros que se les requiere a los funcionarios públicos. La regla cede cuando se demuestra que algún agente del Gobierno también participó en el registro privado o cuando el indivi-duo actuó en circunstancias en las que medió sugestión, ins-tigación o requerimiento de un agente del orden público o de un funcionario encargado de velar por el cumplimiento de la ley. Es decir, las garantías constitucionales son oponibles al ciudadano particular si actúa como un agente o instrumento del Estado. Pueblo v. Rovira Ramos, 116 D.P.R. 945 (1986);(2) Coolidge v. New Hampshire, supra; United States *397v. Walther, supra; United States v. Andrini, supra; Anota-ción, Admissibility in Criminal Case, of Evidence Obtained by Search by Private Individual, 36 A.L.R.3d 553 (1971).(3) El problema que confrontan los tribunales en este tipo de controversia es que muchas veces no puede distinguirse fá-cilmente la participación gubernamental ni asegurarse su completa ausencia. Esa área, denominada gris en la juris-prudencia norteamericana, exige que los casos se analicen uno a uno con aplicación de los principios generales. United States v. Walther, supra; United States v. Sherwin, 539 F.2d 1, 6 esc. 5 (9no Cir. 1976).
En el caso de autos, esa misión requiere el examen inicial de la interrogante siguiente: ¿qué grado de participación gu-bernamental es necesaria para que un ciudadano particular se transforme en agente del Estado? Esencialmente la con-testación conlleva evaluar dos (2) factores: el conocimiento y consentimiento del Gobierno, y el propósito con que se rea-liza el registro.
En cuanto a las universidades, se ha reconocido que los registros por oficiales de instituciones públicas están sujetos a las restricciones constitucionales. Esto, sin embargo, no se extiende automáticamente a aquellos efectuados por oficiales de universidades privadas. Véanse: Nota, Admissibility of *398Evidence Seized by Private University Officials in Violation of Fourth Amendment Standards, 56 (Núm. 3) Cornell L. Rev. 507 (1971); R.C. Schubert, State Action and the Private University, 24 Rutgers L. Rev. 323 (1970); W. Van Alstyne, The Judicial Trend Toward Student Academic Freedom, 20 U. Fla. L. Rev. 290 (1968); Developments in the Law: Academic Freedom, 81 Harv. L. Rev. 1045 (1968); Co-mentario, Student Due Process in the Private University: The State Action Doctrine, 20 (Núm. 4) Syracuse L. Rev. 911 (1969); Notas, Admissibility of Testimony Coerced by a University, 55 (Núm. 3) Cornell L. Rev. 435 (1970); Nota, Constitutional Law — Student Academic Freedom— “State Action” and Private Universities, 44 Tul. L. Rev. 184 (1969). No obstante, las relaciones entre las universidades privadas y la Policía de la localidad pueden ser de tal naturaleza que establezcan un vínculo entre ambas que active la protección constitucional en sus estudiantes.
Algunas jurisdicciones han invocado diversas teorías para probar que las universidades privadas están prote-gidas. Entre éstas cabe mencionar el recibo de fondos públi-cos, la función pública de la educación y los contactos entre las instituciones y el Estado (por ejemplo, oficiales públicos en la Junta de Directores de las universidades, fijación por el Estado de las normas reguladoras de la educación privada, etc.). Estas teorías, por sí solas, no han tenido acogida uná-nime a menos que quede demostrado que los funcionarios del Estado han participado específicamente en la actividad bajo ataque constitucional. Un elemento de especial considera-ción es si el registro fue dirigido y efectuado por oficiales según sus funciones universitarias tradicionales o si, por el contrario, actuaron como agentes ejecutores de la ley. Anota-ción, Admissibility, in Criminal Case, of Evidence Obtained by Search Conducted By School Official or Teacher, 49 A.L.R.3d 978 (1973).
*399Cabe apuntar que la demostración de la acción guberna-mental (state action), por sí sola no es suficiente para invali-dar el registro, pues es posible que por su razonabilidad caiga bajo las excepciones. People v. Lanthier, 488 P.2d 625 (Cal. 1971).(4)
En resumen, al evaluar si un registro efectuado por ciu-dadanos particulares es constitucionalmente impermisible —por haberse éstos constituido en agentes o instrumentos del Estado— deben considerarse los factores siguientes: (1) si medió paga por parte del Estado; (2) si en su planificación o ejecución participaron agentes del Estado; (3) el lugar donde se llevó a cabo; (4) si estaban presentes los agentes del Estado cuando el ciudadano particular lo efectuó (si medió consentimiento implícito); (5) el momento en que los agentes del Estado advinieron en conocimiento del registro; (6) si el ciudadano particular tenía alguna motivación independiente para realizarlo o si, por el contrario, lo efectuó sólo con el propósito de asistir al Gobierno, y (7) si el registro se puede concebir como parte de las tareas rutinarias del individuo.
HH <
Los registros, los allanamientos y las incautaciones que se realicen sin orden se presumen irrazonables. Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); E.L.A. v. Coca Cola Bott. Co., supra; Pueblo v. Lebrón, 108 D.P.R. 324 (1979); Pueblo v. González Rivera, 100 D.P.R. 651 (1972). Esta regla general, sin embargo, admite *400varias excepciones, a saber: (1) el consentimiento válido, Pueblo v. Narváez Cruz, supra; Schneckloth v. Bustamonte, 412 U.S. 218 (1973); United States v. Matlock, 415 U.S. 164 (1974); Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); (2) el registro de la persona, del área y de las cosas que estén al alcance del sospechoso cuando es incidental y contemporá-neo a un arresto válido, Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Dolce, supra; Pueblo v. Conde Pratts, supra; Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971); Pueblo v. Acevedo Escobar, supra; (3) cuando existen circunstancias extraordinarias y se quiere evitar que desaparezca la eviden-cia, Pueblo v. Nieves Vargas, 101 D.P.R. 263 (1973); (4) las inspecciones administrativas en aeropuertos o en muelles para confiscar productos después que el Departamento de Agricultura federal ha declarado una cuarentena, Marshall v. Barlow’s, Inc., 436 U.S. 307 (1978); (5) las inspecciones administrativas(5) a negocios que tradicionalmente fueron objeto de amplia reglamentación pública, o que exista la ex-pectativa de inspecciones frecuentes, y a aquellos a quienes el Estado les ha expedido una licencia para que puedan ope-rar, Pueblo v. Rodríguez, 107 D.P.R. 804 (1978); Marshall v. Barlow’s, Inc., supra; Camara v. Municipal Court, 387 U.S. 523 (1967); (6) los registros a las celdas de los confinados, Pueblo v. Falú Martínez, supra; (7) la incautación de eviden-cia abandonada o arrojada por una persona, Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985); Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969); Pueblo v. Rivera Martínez, 97 D.P.R. 814 (1969); Pueblo v. Arroyo Ramírez, 96 D.P.R. 576 (1968); Pueblo v. Erausquín Martínez, 96 D.P.R. 1 (1968); Pueblo v. Mo*401rales Soler, 94 D.P.R. 384 (1967); Pueblo v. Colón Colón, 88 D.P.R. 187 (1963); Pueblo v. González Charón, 83 D.P.R. 450 (1961); Pueblo v. Del Valle, 83 D.P.R. 457 (1961); (8) el regis-tro de estructuras abandonadas, Pueblo v. Erausquín Mar-tínez, supra; (9) el registro del compartimiento de pasajeros de un automóvil, Pueblo v. Acevedo Escobar, supra; (10) el registro de un automóvil si existen algunas circunstancias especiales, Pueblo v. de Jesús Robles, 92 D.P.R. 345 (1965); Pueblo v. Malavé González, supra; (11) el registro en cir-cunstancias en que el acto ilegal se realiza a plena vista, Pueblo v. Dolce, supra; o cuando el agente obtiene el conoci-miento a través de su olfato, Pueblo v. Acevedo Escobar, supra, y (12) el registro de evidencia abandonada en sitios donde no quepa, dentro de las circunstancias del caso en cuestión, el derecho a una expectativa razonable de intimi-dad (doctrina de campo abierto), Pueblo v. Lebrón, supra.
Anteriormente hemos señalado que “[l]a regla y sus ex-cepciones albergan un solo propósito: lograr el ansiado equi-librio entre uno de los derechos humanos más esenciales y preciados en una democracia y el derecho de la propia comu-nidad a protegerse contra el crimen. El carácter pendular de la jurisprudencia en este campo se explica por la rotura del equilibrio en varias situaciones, por el peso desmedido que se le ha asignado a veces a uno u otro de los intereses en juego”. Pueblo v. Conde Pratts, supra, pág. 313.
V
La renuncia a una razonable expectativa de intimidad es el fundamento para eximir el registro de objetos arrojados o abandonados del requisito de una orden previa que predica la regla general. Ahora bien, ¿que significa objetos o eviden-cia abandonada? La jurisprudencia norteamericana le ha dado un significado de acuerdo con el derecho constitucional diferente a la definición que se le asigna en el derecho de propiedad. Véanse: City of St. Paul v. Vaughn, 237 N.W.2d *402365 (1975); Abel v. United States, 362 U.S. 217 (1959); Hester v. United States, 265 U.S. 57 (1924). Así, la doctrina ha esta-blecido que lo abandonado, en esencia, no es necesariamente la propiedad, sino las expectativas de intimidad que se tenían en el objeto. No obstante, esta conclusión no nos debe llevar, como afirma W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, West Publishing Co., 1987, Vol. 1, Sec. 206(b), pág. 467, “a presu-mir que siempre que alguien renuncia a la posesión o control [de un objeto], aunque brevemente, ha ocurrido un abandono para la Cuarta Enmienda. La pregunta fundamental es si el abandono ocurrió en circunstancias que indiquen que no re-tuvo expectativa de intimidad en el objeto.” (Traducción nuestra.)
En la más reciente decisión sobre este tema, California v. Greenwood, 56 L.W. 4409 (1988), el Tribunal Supremo de Estados Unidos aprobó un registro e incautación sin orden de bolsas de basura dejadas por el apelante en la acera frente a su casa. Ante sus reclamos de que las bolsas plás-ticas estaban cerradas, de que eran de color oscuro, de que estarían poco tiempo afuera —pues serían recogidas en un día y horas fijas— y de que serían entremezcladas con otra basura que a su vez sería depositada en un vertedero, resol-vió que el dueño de la casa no tenía una expectativa subjetiva de intimidad que la sociedad acepte como objetivamente ra-zonable. Las bolsas de basura en la acera estaban accesibles a los animales, a los niños y a las personas que se dedican a la búsqueda de cosas de algún valor.
¿Qué criterios, pues, deben considerarse al evaluar si una persona conserva alguna expectativa de privacidad en un ob-jeto abandonado? Fundamentalmente debe prestarse aten-ción especial a lo siguiente: (1) si el abandono fue voluntario o inadvertido; (2) el lugar donde ocurrió el abandono; (3) las circunstancias en que fue abandonado; (4) la naturaleza y las características del objeto abandonado; (5) si hubo intentos *403de recuperación del objeto abandonado; (6) el tiempo trans-currido entre el abandono y el intento de recuperación, y (7) las medidas tomadas para preservar la intimidad. (6)
I — I
A través de este prisma doctrinario resolvemos la validez constitucional del registro efectuado.
Primero, es claro que los guardias universitarios actua-ron como ciudadanos particulares. No les es oponible la ga-rantía constitucional contra registros irrazonables. El regis-tro del bulto lo realizaron por iniciativa propia. No existe fundamento fáctico alguno que apoye la proposición de que los funcionarios universitarios actuaron según las órdenes o con la colaboración previa de los agentes del Estado.
Segundo, aun si aceptáramos que teóricamente los guar-dias universitarios actuaron en una empresa conjunta con los agentes del Estado, el apelante Ramírez Lebrón no puede invocar satisfactoriamente expectativa de intimidad alguna en el bulto abandonado. Aunque no se presentó prueba en apoyo de que el abandono del bulto fue inadvertido, aco-gemos su versión en ese sentido. Se probó que gestionó recu-perarlo al día siguiente. Ahora bien, el bulto fue encontrado por el guardia universitario en la grama del recinto. En nada afecta que el abandono fuera o no deliberado, pues el guardia universitario González tampoco salió a su encuentro, sino que lo halló accidentalmente. La ocupación del bulto no fue un acto planificado. United States v. Wedelstedt, 589 F.2d 339 (8vo Cir. 1978). El guardia universitario tiene el deber de prestar vigilancia a la institución a la que pertenece. Como *404corolario de ese deber, tiene la obligación de una vez encon-trado algún objeto revisarlo con el fin de obtener informa-ción del dueño, y así efectuar la correspondiente devolución, y con el propósito de cerciorarse de que el mismo no consti-tuye peligro o amenaza alguna para la universidad y sus es-tudiantes. Esa es precisamente parte de la rutina de su tra-bajo. No puede afirmarse que al realizar el registro tenían en mente el objetivo de ocupar evidencia que pudiera utilizarse en un procedimiento administrativo o criminal. Fue después de varios días del registro que por voluntad propia informa-ron a la Policía.
Tercero, el bulto de tela no estaba identificado con el nombre de su dueño. Carecía, además, de una cerradura con llave. Si permanecía a la intemperie fácilmente cualquiera hubiese podido abrirlo. Circunstancialmente otro estudiante, trabajador o demás personal de la institución universitaria pudo haberlo encontrado y registrado.
En resumen, el bulto fue encontrado en un espacio abierto propiedad de la institución para la que trabajan los guardias que efectuaron el registro. En estas circunstancias era razonable esperar que lo abrieran y registraran, y luego lo mantuvieran en sitio seguro hasta que fuera reclamado o se localizara su dueño. Ramírez Lebrón no tenía expectativa de privacidad en qué amparar su reclamo de inconstituciona-lidad.
VII
Réstanos decidir el planteamiento sobre las advertencias legales. El Art. II, Sec. 11 de nuestra Constitución, L.P.R.A., Tomo 1, y la Quinta Enmienda de la Constitución federal, L.P.R.A., Tomo 1, consagran el derecho a no incriminarse. Para darle efectividad a este derecho, se ha reconocido que tan pronto la investigación se centraliza sobre un sospechoso bajo custodia comienza el proceso adversativo y surge la obligación de la Policía u otra autoridad competente de ad-*405vertirle sobre su derecho constitucional a permanecer en si-lencio, a no incriminarse y a asistencia de abogado. Pueblo v. Chaar Cacho, 109 D.P.R. 316, 324 (1980); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965). En Rivera Escuté v. Jefe Penitenciaría, supra, pág. 781, resolvimos que “toda admisión o confesión de otro modo voluntaria y admisible deba ser excluida, sin diferenciación alguna, porque no se hizo con la asistencia de abogado. Cada caso deberá resol-verse por sus propios hechos y circunstancias”. (Enfasis su-plido.)
Así en Pueblo v. Laguna Rodríguez, 92 D.P.R. 831 (1965), sostuvimos que no era aplicable dicha regla porque las mani-festaciones incriminatorias no se hicieron mientras se encon-traba bajo custodia policíaca. En Pueblo v. Colón Mejías, 99 D.P.R. 14 (1970) —al confrontarnos un sospechoso a una persona particular— con las admisiones incriminatorias, deci-dimos que las mismas no eran admisibles, ya que el sospe-choso estaba detenido en un cuartel bajo la custodia e in-fluencia de la Policía. Alertamos que de sancionar esta prác-tica “[s]ería muy fácil para las autoridades obviar estas normas [(las advertencias)] haciendo intervenir en alguna etapa de la investigación a una persona particular y tratar de lograr una confesión o admisión incriminatoria libre de los requisitos constitucionales previos a su obtención”. Pueblo v. Colón Mejías, supra, págs. 19-20.
Según la norma de Rivera Escuté v. Jefe Penitenciaría, supra, ¿son los guardias universitarios de la Universidad In-teramericana de Puerto Rico otra autoridad competente? Resolvemos en la negativa. A los guardias universitarios de una universidad privada no puede adscribírsele esta catego-ría gubernamental. No son éstos funcionarios del Estado que ponen en ejecución la ley ni de ordinario actúan en común concierto o bajo la dirección de funcionarios públicos. Desde esta óptica, la garantía de no autoincriminación no puede *406sostenerse. I. Betancourt y Lebrón, Los Derechos del Acu-sado, San Juan, Ed. Grañcart, 1975, pág. 96.
La exposición narrativa de la prueba refleja que no es hasta el 21 de octubre de 1986 que el Estado, por virtud de una comunicación telefónica proveniente de la Universidad Interamericana de Puerto Rico, adviene en conocimiento de la situación que a la postre da lugar al encausamiento criminal del apelante Ramírez Lebrón. La eventual intervención de los agentes del Estado, presente siempre en cualquier caso, no desvirtúa ipso facto la admisión hecha —en las cir-cunstancias aquí involucradas— a funcionarios privados ajenos al Estado. Cf. United States v. Sherwin, 539 F.2d 1 (9no Cir. 1976); United States v. Bowers, 739 F.2d 1050, 1055-1056 (6to Cir. 1984).
En resumen, la prueba demostró que al apelante Ramírez Lebrón no se le violó la garantía constitucional contra la au-toincriminación. Los guardias universitarios no estaban obli-gados a hacerle las advertencias, no caen bajo la categoría de otra autoridad competente y no actuaron en coordinación o bajo la dirección de funcionarios del Estado. Ramírez Le-brón no estuvo en un interrogatorio bajo custodia policial ni se restringió su libertad. Voluntariamente expresó que que-ría hablar con alguna persona privadamente y admitió ser el propietario de la marihuana encontrada en el bulto.

 Le fue suspendida acorde con la Ley Num. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sees. 1026-1029.


 En este caso un agente de aduanas, luego de recibir una confidencia, por cuenta propia registró en una armería una bolsa que contenía una pistola car-*397gada. Aunque no hubo opinión del Tribunal, todos sus miembros coincidieron en que dicho agente actuó como uno gubernamental y no como ciudadano privado, por lo que le era oponible la garantía constitucional.


 Aunque generalmente ha sido rechazado por la jurisprudencia, algunos comentaristas sostienen que se debe aplicar la garantía contra registros irrazo-nables a personas privadas que tienen como función principal la investigación de actividades criminales. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, West Publishing Co., 1987, Vol. 3, See. 8.1(d).
En el caso de autos, resulta innecesario determinar si a los guardias univer-sitarios aquí involucrados les debería aplicar la garantía constitucional por razón de sus funciones. Como veremos más adelante, aun cuando aplicara la disposición constitucional, el registro fue razonable. Además, el registro no fue efectuado durante la investigación de un asunto criminal.


 En este último caso, por ejemplo, un empleado descubrió marihuana en un cubículo de estudio en la biblioteca de la universidad. El Tribunal resolvió que aun si la universidad hubiese sido pública, el registro fue razonable de acuerdo con el significado de la Cuarta Enmienda de la Constitución federal, L.P.R.A., Tomo 1.


 En E.L.A. v. Coca Cola Bott. Co., 115 D.RR. 197, 207 (1984), resolvimos que la garantía contenida en el Art. II, See. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, cubre tanto los registros admi-nistrativos como los penales. Circunstancias de emergencia pueden provocar ex-cepciones a la regla general.


 En Pueblo v. Luzón, 113 D.P.R. 315, 326 (1982), dijimos que los factores a considerarse al evaluar si en determinado lugar se tiene o se puede reclamar una ‘“razonable expectativa de privacidad’” son: (1) derechos de propiedad indivi-duales; (2) las precauciones adoptadas para mantener la intimidad, y (3) las carac-terísticas del lugar, incluso su accesibilidad a la observación.